Exhibit 10.1

Pendrell Corporation
2016 Incentive Plan

I. INTRODUCTION

a. Objective: The objective of this 2016 Incentive Plan (the “2016 Plan”) is to
(i) enhance shareholder value by promoting a strong connection between employee
contributions and financial performance of Pendrell Corporation and its
subsidiaries (collectively, the “Company”); (ii) encourage and support
achievement of the business objectives of the Company ; and (iii) promote
retention of employees of the Company.

b. Participants: This plan applies to all Company employees who have
discretionary performance bonus target percentages in their employment letters
(the “Participants”).

c. Effective Date: This 2016 Plan is effective for 2016, beginning January 1,
2016 and automatically expiring on December 31, 2016.

d. Discretionary Plan: All benefits under this 2016 Plan are benefits provided
at the discretion of the Company. Participation in this 2016 Plan does not
convey any entitlement to participate in this or future plans or to the same or
similar incentive awards. The Company’s chief executive officer (the “CEO”) and
the Compensation Committee (the “Compensation Committee”) of Pendrell
Corporation’s Board of Directors (the “Board”) have the discretion to award more
or less than the amounts calculated pursuant to this 2016 Plan (including to
award zero percent), subject to applicable legal restrictions.

e. Changes in the Plan: The Company reserves the right to modify this 2016 Plan,
in total or in part, at any time. Any such modification must be approved by the
Compensation Committee.

f. Interpretations: The Compensation Committee retains discretion to construe
and interpret this 2016 Plan and any awards granted under it. Such
interpretations shall be final, conclusive and binding on all persons, and shall
be given the maximum deference permitted by law.

g. Entire Agreement: This 2016 Plan is the entire agreement between the Company
and the employee regarding the subject matter of this 2016 Plan and supersedes
all prior incentive plans, or any written or verbal representations regarding
the subject matter of this 2016 Plan.

II. ELIGIBILITY AND INCENTIVE PLAN ELEMENTS

a. Eligibility: Participants are eligible for an incentive award under this 2016
Plan if they meet all the following requirements: (i) have a performance bonus
target percentage stated in their employment letter; (ii) are not on a
performance improvement plan at the time of the Compensation Committee’s
approval of incentive awards; and (iii) are employed by the Company on the day
incentive awards are paid or issued, with the expectation that payment or
issuance will occur no later than March 15, 2017. Any exception to the foregoing
must be approved by the CEO for Participants other than Named Executive
Officers, and by the Compensation Committee for Named Executive Officers.

b. Base Salaries: A Participant’s annualized base salary in effect at the end of
2016 represents the basis for the calculation of the Participant’s incentive
award, unless the Participant reduces his or her work schedule during 2016, in
which case the basis for the calculation of the Participant’s incentive award
shall be the actual base salary paid for work performed in 2016. Nothing in this
2016 Plan, or arising as a result of a Participant’s participation in this 2016
Plan, shall prevent the Company from changing a Participant’s annual base salary
at any time based on such factors as the Company in its sole discretion
determines appropriate.

c. Performance Bonus Target Percentages: A Participant’s performance bonus
target percentage is the percentage set forth in the Participant’s employment
letter, as may be updated from time to time.

d. Company Performance Factor: The Company’s performance will be reflected as a
percentage determined by the Company’s achievement of budgeted revenue and
expense targets for 2016, per the budget approved by the Board. The manner by
which the Company performance factor is calculated is described in the attached
Exhibit A.

e. Individual Performance Factor: A Participant’s individual performance factor
will be reflected as a percentage determined by reference to achievement of
individual objectives. If the Participant’s manager determines that the
Participant exceeded expectations, the CEO shall set the Participant’s
individual performance factor at no less than 75% and no greater than 125%. If
the Participant’s manager determines that the Participant met expectations, the
CEO shall set the Participant’s individual performance factor at no less than
50% and no greater than 75%. If the Participant’s manager determines that the
Participant failed to meet expectations, the individual performance factor will
be 0%. Notwithstanding the forgoing, the CEO retains discretion to designate an
individual performance factor that is greater or less than the individual
performance factor derived from the forgoing calculation.

f. Weighted Performance Factor: A Participant’s role in the Company will
determine the extent to which Company performance and individual performance
factor into the Participant’s incentive award. Roles are defined as Function
Leader and Key Contributor. Specifically, a Participant’s weighted performance
factor is the sum of (a) the Company performance factor multiplied by the
percentage by which Company performance impacts the Participant’s incentive
award, plus (b) the Participant’s individual performance factor multiplied by
the percentage by which individual performance affects the Participant’s
incentive award. This weighting of Company performance and individual
performance by employee category is as follows:

                      Company   Individual Position   Performance   Performance
Function Leader
    60 %     40 %
 
               
Key Contributor
    50 %     50 %
 
               

g. Proration: A Participant’s weighted performance factor will be pro-rated for
the number of calendar days during 2016 that the Participant is eligible for an
incentive award. For example, the proration factor for a Participant who has
been eligible for an incentive award under the 2016 Plan the entire year will be
1.00. For a Participant who has been eligible for an incentive award under the
2016 Plan for 6 months, the factor will be 0.50. Participants in the following
situations will have a proration factor of less than 1.00: (i) Participants who
have been in the 2016 Plan less than 12 months (such as new hires);
(ii) Participants who have been on a leave of absence of any length during 2016;
and (iii) Participants who were subject to a performance improvement plan for
part of 2016.

h. Incentive Award Calculation: The incentive award for each Participant other
than the CEO shall be determined by multiplying the Participant’s base salary by
the Participant’s performance bonus target percentage, then multiplying by the
Participant’s weighted performance factor, and then pro-rated (if applicable)
pursuant to paragraph (g) above.

i. Form of Award: The Company may pay an incentive award solely in cash, or may
pay up to fifty percent (50%) of an incentive award in Pendrell Corporation’s
Class A common stock (“Stock”). If the Company elects to pay a portion of an
incentive award in Stock, the Stock will be issued pursuant to the Pendrell
Corporation 2012 Equity Incentive Plan, and shall be valued at its closing price
on the date on which the Compensation Committee approves incentive awards. The
Company shall, as required by law, withhold tax on the Stock award by:
(i) withholding a portion of the cash incentive award in an amount equal to the
required withholding; (ii) allowing the Participant to tender a cash payment for
the required withholding; or (iii) allowing the Participant to relinquish Stock
from the incentive award with a value of the required withholding.

III. MISCELLANEOUS

a. Procedure: A copy of this 2016 Plan will be made available to each
Participant. All incentive awards will be made after all required or elected
withholdings have been deducted.

b. Governing Law: This 2016 Plan is governed by the laws of the State of
Washington.

c. Dispute Resolution: Any dispute concerning this 2016 Plan or any awards made
or entitlements claimed under this 2016 Plan will be resolved in binding
arbitration in a proceeding in Kirkland, WA administered by and under the rules
and regulations of National Rules for the Resolution of Employment Disputes of
the American Arbitration Association. All participants in any such dispute or
claim will treat the arbitration process and the activities that occur in the
proceedings as confidential.

1

EXHIBIT A
Pendrell 2016 Company Performance Factors

The Company performance factor is the sum of the three (3) percentages as
described below; provided.

1) Meet or exceed 2016 Budget for revenue– Weight 50% (40% for Function Leaders)

      % of Annual Revenue   Achievement % 100% or less of target  
50% achievement (minimum)
   
 
101-125%  
75% achievement
   
 
126-175%  
100% achievement
   
 
176%-250%  
125% achievement
   
 
251% or greater  
150% achievement
   
 

2) Meet or exceed 2016 Budget for non-variable cash expenses1 – Weight 50% (40%
for Function Leaders)

      Variance to Expense Budget   Achievement %
>50% over expense budget
  0% achievement (minimum)
 
   
26%-50% over expense budget
  25% achievement
 
   
0-25% over expense budget
  75% achievement
 
   
0-25% under expense budget
  100% achievement
 
   
>25% under expense budget
  125% achievement
 
   

3) For Function Leaders: achieve Team Objectives and favorable variance from
their cost center P&L – Weight 20%

      % of Team Objectives   Achievement %
Achieved some portion of Team Objectives, including
unfavorable P&L variance
  25% achievement


 
   
Achieved all Team Objectives, including favorable P&L
variance
  150% achievement


 
   



1   Extraordinary expenses associated with unbudgeted initiatives may be
excluded.

2